DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE, and IDS, all filed 08/04/2021.

	Claims 1-20 previously presented. 

Claim 15 has been canceled and claim 21 has been added by the amendment filed on 08/04/2021 with filing RCE.

	Claims 1-14, 16-21 are pending.

	Claim 5 has been withdrawn from further consideration as been directed to non-elected species. Election was made with traverse in the reply filed 08/17/2020.

	Claims 1-4, 6-14, 16-21 are subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 08/04/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "each polysaccharide derivative" in sentence bridging first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 1 requires only one polysaccharide derivative.

Regarding claim 17, the claim recites the expression “about at least” that does not set forth the metes and bounds of the claim. Recourse to the specification does not define the expression. The expression permits two contradicting interpretation of the claims. The term “at least" permits values equal to the value following the term and 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “about at least 90 mm”, and the claim also recites “about at least 95 mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 18 is rejected because it depends on rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-14, 16, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allef et al. (US 2014/0349902, IDS filed 08/04/2021).
Claim 1 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from the group consisting of holosides, non-sulfated glycosaminoglycans, and combinations thereof, the at least one polysaccharide derivative present in the cleansing composition in an amount from about 0.04% to about 2%, by weight, based on the weight of the cleansing composition; and
ii.	a blend of two or more surfactants consisting essentially of two or more anionic surfactants, two or more amphoteric surfactants, or at least one anionic surfactant and at least one amphoteric surfactant, the blend of two or more surfactants being present in the cleansing composition in an amount from about 4% to about 25%, by weight, based on the weight of the cleansing composition, 
wherein the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35.

Claim 19 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from comprising hydroxyethylcelluose, ethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, sodium carboxymethyl cellulose, carrageenan, sodium hyaluronate, or a combination thereof; and
ii.	a blend of two or more surfactants consisting essentially of at least one anionic surfactant and at least one amphoteric surfactant, 
wherein the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35.

Allef discloses a skin cleanser compositions comprising no silicones. The composition comprises polysaccharide and mixture of surfactants (abstract, examples). Table 36 discloses cleanser composition comprising 0.5% hydroxypropyl methylcellulose (HPMC), 5.5% cocamidopropyl betaine (amphoteric surfactant), 3% sodium  cocamphoacetate (amphoteric surfactant), 3% lauryl glucoside (anionic surfactant), and about 84.6%. Table 65 discloses cleanser composition comprising 1.5% methylhydroxyethylcellulose (HMEC), 4% sodium C14-16 olefin sulfonate (anionic surfactant), 3.0% cocoamidopropyl betaine 3.0% (amphoteric surfactant), and 88.5% 
Regarding the amount of the polysaccharide as claimed by claim 1, the claim recites from 0.04 to about 2%, and the reference disclosed 0.5%, 1.5% and 0.5% by tables 36, 65 and 79 respectively, that all fall within the claimed mount.
Regarding the amount of the surfactants as claimed by claim 1, the claim recites about 4% to about 25%, and the reference discloses total amount of surfactants of 11.5%, 8.5% and 9% by tables 36, 65 and 79, respectively, that all fall within the claimed mount.
Regarding the blend of surfactants of at least two anionic surfactant, at least two amphoteric surfactant or at least one anionic surfactant and one amphoteric surfactant as claimed by claims 1 and 19, the reference discloses blend of amphoteric surfactants and anionic surfactants by virtue of tables 36, 65 and 79. 
Regarding the claimed coefficient of friction as claimed by claims 1 and 19, this is an inherent property from the composition of Allef that comprises the claimed polysaccharide and blend of anionic and amphoteric surfactants as claimed by claims 1 and 19. 
	Regarding claim 2, Allef disclosed single phase, water based compositions free 
Regarding the polysaccharides claimed by claims 3, 4 and 19, Allef discloses HPMC (table 36), and HEC (table 79).
Regarding claim 6 that one polysaccharide is present in amount of 0.1-1%, Allef discloses 0.5% by tables 36 and 79 that falls within claimed by claim 6.
Regarding claim 7 that the composition comprising one polysaccharide, this is disclosed by Allef.
Regarding the amount of polysaccharide of 0.4-0.5% as claimed by claim 9, Allef disclosed 0.5%.
Regarding anionic surfactants claimed by claim 10, Allef discloses alkyl glutamate, and regarding amphoteric surfactants claimed by claim 10, Allef discloses alkyl betaines.
Regarding claim 11, the amount of each one of the surfactant is present in the blend in amount of 3-4% and the total amount is 6-8%, this is disclosed by the tables of the references, and in particular tables 8-12, 36, 65, 79, 83. 
Regarding the thickeners claimed by claim 12, Allef discloses thickeners including xanthan gum, carbomer and acrylates/C10-30 alkyl acrylate copolymer.
Regarding the amount of the thickener that claimed by claim 13, Allef discloses thickener in amount of 0.5 and 1%, e.g. table 83, that falls within the claimed amount.  
Regarding the low friction and high foaming effect as claimed by claim 14, this is an inherent properties of the identical composition disclosed by Allef.
Regarding the coefficient of friction claimed by claim 16, it is inherent property of the identical composition of Allef. Regarding the method of measuring the friction 
Regarding claim 19, all the limitations of the claim are addressed above.
Regarding claim 20 that the composition further comprises one or more thickeners, humectant and water, Allef discloses composition comprises thickener, glycerin (humectant) and more than 75% (more than 80%).
Regarding the surfactants consisting of anionic and amphoteric surfactant as claimed by claim 21, table 79 discloses this limitation.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9-14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allef et al. (US 2014/0349902, IDS filed 08/04/2021) and Menard et al. (US 2010/0256033, currently cited on PTO 892), and further combined with Brooks et al. (US 6.627,586, of record) or Giret et el. (US 5,977,037, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from the group consisting of holosides, non-sulfated glycosaminoglycans, and combinations thereof, the at least one polysaccharide derivative 
ii.	a blend of two or more surfactants consisting essentially of two or more anionic surfactants, two or more amphoteric surfactants, or at least one anionic surfactant and at least one amphoteric surfactant, the blend of two or more surfactants being present in the cleansing composition in an amount from about 4% to about 25%, by weight, based on the weight of the cleansing composition, 
wherein the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35.

Claim 19 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from comprising hydroxyethylcelluose, ethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, sodium carboxymethyl cellulose, carrageenan, sodium hyaluronate, or a combination thereof; and
ii.	a blend of two or more surfactants consisting essentially of at least one anionic surfactant and at least one amphoteric surfactant, 
wherein the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Allef teaches a skin cleanser compositions comprising no silicones. The composition comprises polysaccharide and mixture of surfactants (abstract, examples). Table 36 teaches cleanser composition comprising 0.5% hydroxypropyl methylcellulose (HPMC), 5.5% cocamidopropyl betaine (amphoteric surfactant), 3% sodium  cocamphoacetate (amphoteric surfactant), 3% lauryl glucoside (anionic surfactant), and about 84.6%. Table 65 teaches cleanser composition comprising 1.5% methylhydroxyethylcellulose (HMEC), 4% sodium C14-16 olefin sulfonate (anionic surfactant), 3.0% cocoamidopropyl betaine 3.0% (amphoteric surfactant), and 88.5% water. Table 79 teaches cleanser composition comprising 0.5% hydroxyethyl-cellulose (HEC), 3.0% sodium cocoamphoacetate (amphoteric surfactant), 3.0% cocamidopropyl Betaine (amphoteric surfactant), 1.5% lauryl glucoside (anionic surfactant), 0.5% cocyl glutamate, 4.5% glycerin, and about 80% water. Allef teaches the composition comprising one or more thickeners. The thickeners comprising xanthan gum, carbomer, 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Allef teaches the instantly claimed composition comprising polysaccharide and blend of surfactants including anionic surfactant and amphoteric surfactant, the reference however does not teach the instantly claimed coefficient of friction of about 0.2 up to 0.35 as claimed by claims 1 and 19. While the reference teaches compositions comprising both anionic and amphoteric surfactants, the reference does not teach surfactant “consisting essentially of anionic and amphoteric surfactants as claimed by  claim 1.
	Menard teaches cleansing composition comprising sarcosine based surfactants and may further comprise amphoteric surfactant, e.g. phosphobetaine. The composition has coefficient of friction less than 0.4 that provides improved aesthetic properties such as glide across the skin, and less irritation to sensitive skin. Preferably, the coefficient of friction is from 0.3-0.37. The composition is liquid composition. The cleanser composition comprises up to 99.5% water. The composition further comprises carboxymethylcellulose as rheology modifier to alter the consistency and flow property and aesthetics of the composition (abstract; ¶¶ 0010-0017, 0024, 0026-0028, 0037, 0042-0044, 0056).   
Brooks teaches a personal cleansing composition that is useful for skin or hair comprising 3-10% anionic surfactants and 3-10% amphoteric surfactants wherein the 
	Giret teaches cleansing composition having excellent in-use efficacy benefits including cleansing and superior leathering as well as improved mildness and skin conditioning. The composition comprises 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant. Both anionic and amphoteric surfactants form 0.5-30% of the composition. Anionic surfactants comprise alkyl sulfosuccinate and acyl sarcosinate. Amphoteric surfactants comprise betaine surfactants, e.g. alkyl betaines. The composition further comprises polysaccharides, polyacrylate polymers, gums, and glycerin (humectant) (abstract; col.2, lines 8-10, 27-33, 35-50; col.3, lines 1-8; col.6, lines 55-57; col.7, lines 1-4, 27-31; col.8, lines 13-21). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, and use the anionic sarcosine based surfactants combined with amphoteric 
Further, one having ordinary skill in the art would have used blend of surfactants consisting essentially of anionic and amphoteric surfactant taught by Brooks in the composition of Allef and Menard because Brooks teaches such a blend is useful for cleansing composition that has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics.
Furthermore, one having ordinary skill in the art would have used blend of surfactants consisting essentially of anionic and amphoteric surfactant taught by Giret in the composition of Allef and Menard because Menard teaches including this blend in cleansing composition provides composition having excellent in-use efficacy benefits including cleansing and superior leathering as well as improved mildness and skin conditioning. Regarding the amount of the polysaccharide as claimed by claim 1, the claim recites from 0.04 to about 2%, and Allef teaches 0.5%, 1.5% and 0.5% by tables 36, 65 and 79 respectively, that all fall within the claimed mount.
Regarding the amount of the surfactants as claimed by claim 1, the claim recites about 4% to about 25%, and Allef teaches total amount of surfactants of 11.5%, 8.5% 
Regarding the blend of surfactant of at least two anionic surfactant, at least two amphoteric surfactant or at least one anionic surfactant and one amphoteric surfactant as claimed by claims 1 and 19, Allef teaches blend of two amphoteric surfactants and one anionic surfactant by virtue of tables 36, 65 and 79. Further, Menard, suggests combination of anionic and amphoteric surfactants, and both Brooks and Giret teach blend consisting essentially of anionic and amphoteric surfactants. 
Regarding the claimed coefficient of friction as claimed by claims 1 and 19, while this property is expected from Allef, nevertheless it is taught by Menard that teaches coefficient of friction of 0.3-0.37 that overlaps with the claimed coefficient of friction of 0.2-0.35 as claimed by claims 1 and 19. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Regarding claim 2, Allef teaches single phase, water based compositions free of silicones as evidenced by all the tables, and particularly 36, 65 and 79. 
Regarding the polysaccharides claimed by claims 3, 4 and 19, Allef teaches HPMC (table 36), and HEC (table 79).
Regarding claim 6 that one polysaccharide is present in amount of 0.1-1%, Allef teaches 0.5% by tables 36 and 79 that falls within claimed by claim 6.
Regarding claim 7 that the composition comprising one polysaccharide, this is 
Regarding the amount of polysaccharide of 0.4-0.5% as claimed by claim 9, Allef teaches 0.5%.
Regarding anionic surfactants claimed by claim 10, Allef teaches alkyl glutamate, and regarding amphoteric surfactants claimed by claim 10, Allef teaches alkyl betaines. Further Menard teaches sarcosine based anionic surfactant, Brooks teaches anionic surfactants include acyl isethionate, acyl sarcosinate, alkyl sulfosuccinate, etc., and example of amphoteric surfactants include betaine and sultaine. Further Giret teaches anionic surfactants comprise alkyl sulfosuccinate and acyl sarcosinate, and amphoteric surfactants comprise betaine surfactants, e.g. alkyl betaines.
Regarding claim 11, the amount of each one of the surfactant is present in the blend in amount of 3-4% and the total amount is 6-8%, this is taught by the tables of the Allef, and in particular tables 8-12, 36, 65, 79, 83. Further Brooks teaches  3-10% anionic surfactants and 3-10% amphoteric surfactants, and Giret teaches 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant.  
Regarding the thickeners claimed by claim 12, Allef teaches thickeners including xanthan gum, carbomer and acrylates/C10-30 alkyl acrylate copolymer.
Regarding the amount of the thickener that claimed by claim 13, Allef teaches thickener in amount of 0.5 and 1%, e.g. table 83, that falls within the claimed amount.  
Regarding the low friction and high foaming effect as claimed by claim 14, these properties are expected from the prior art that teaches the claimed composition. Further, low friction is taught by Menard and high foaming is taught by Giret.
Regarding the coefficient of friction claimed by claim 16, it is taught by Menard. 
Regarding claim 19, all the limitations of the claim are addressed above.
Regarding claim 20 that the composition further comprises one or more thickeners, humectant and water, Allef teaches composition comprises thickener, glycerin (humectant) and more than 75% (more than 80%).
Regarding the surfactants consisting of anionic and amphoteric surfactant as claimed by claim 21, table 79 of Allef teaches this limitation. Further both Brooks and Giret teach surfactant blend consisting of anionic and amphoteric surfactants.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allef or over the combination Allef with Menard, Brooks and Giret as applied to claims 1-4, 6, 7, 9-14, 16, 19-21 above, and further in view of Park et al. (US2018/0116937, of record).

Applicant Claims 
Claim 8 recites that the cleansing composition includes more than one polysaccharide derivative that is one of a or a non-sulfated glycosaminoglycan (non-elected species), wherein each of the more than one polysaccharide derivative is 
weight, based on the weight of the cleansing composition, and wherein the total amount of polysaccharide derivative in the composition is present in an amount from about 0.1% to about 5%, by weight, based on the weight of the cleansing composition.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Allef, and the teachings of Allef combined with Menard, and Brook or Giret are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Allef teaches more than one polysaccharides, and one having ordinary skill in the art would have combined more than one polysaccharides based on their suitability as thickeners, the reference however does not explicitly teach more than one polysaccharide in the cleansing composition as claimed by claim 8.
Park teaches a cleaning composition comprising one or more non-ethoxylated, sulfate-free anionic surfactants; one or more amphoteric surfactant, about 0.01 to about 5 wt. % of two or more thickening agents based on the total weight of the cleansing composition, and water (¶¶ 0010, 0012). Thickening agents include polysaccharides (¶¶ 0027, 0028). The composition exhibits effective desirable cleansing and foaming properties while providing clean and refreshing feel, pleasant viscosity and moisturizing property (¶ 0005). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, or as taught by the combination of Allef with Menard, Brooks and Giret, and use more than one polysaccharide in the cleansing composition as taught by Park. One would have been motivated to do so because Park teaches such a composition exhibits effective desirable cleansing and foaming properties while providing clean and refreshing feel, pleasant viscosity and moisturizing property. One would reasonably expect formulating cleansing composition comprising more than one polysaccharide, sarcosine based surfactants and phosphobetaine wherein the composition is nice and pleasant and provides desired properties. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allef or over the combination Allef with Menard, Brooks and Giret as applied to claims 1-4, 6, 7, 9-14, 16, 19-21 above, and further in view of Shapiro et al. (WO 2015/006300, of .
  
Applicant Claims 
Claim 17 recites the high foaming profile of the claimed cleansing composition, and  claim 18 recites method of obtaining the high foaming composition.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Allef, and the teachings of Allef combined with Menard, and Brook or Giret are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Giret desired to having highly foamed composition, the reference does not explicitly teach the foaming profile claimed by claim 17 or the process of obtaining high foam claimed by claim 18.
Shapiro teaches personal cleansers exhibiting excellent flash foaming character, foam volume, and foam feel (abstract). Shapiro teaches foaming properties are evaluated using a mechanical shake foam test by preparing sample solutions tested in cylinders mechanically inverted ten times, then allowed to settle for 15 s and foam height is recorded (page 13 lines 24-31). Results are presented in Tables 1-4, showing various foam heights ranging from 150 mm to 420 mm.

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, or as taught by the combination of Allef with Menard, Brooks and Giret, and optimize the foaming properties to that taught in Shapiro based on suitability of such foaming properties in a cleansing composition.
Regarding the claimed foaming profile claimed by claim 17, the reference teaches 150-420 mm that overlaps with the claimed foaming profile greater than 100 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the process of obtaining the foam profile as claimed by claim 18, this process does not impart patentability to the claimed composition. It is obvious to obtain foam from shaking and agitating a surfactant composition.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, 16-21 have been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./